ACCEPTED
                                                                                                                   01-15-00180-CV
                                                                                                         FIRST COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                               4/9/2015 5:14:25 PM
                                                                                                              CHRISTOPHER PRINE
                                                                                                                            CLERK


                                     THE BICKHAM LAW FIRM
                                                    Attorney at Law
                                                                                                 FILED IN
                                            3120 Southwest Freeway, Suite 650            1st COURT OF APPEALS
                                                  Houston, Texas 77098                       HOUSTON, TEXAS
                                                                                         4/9/2015 5:14:25 PM
        DAVID A. BICKHAM                                                                 CHRISTOPHER       A. PRINE
                                                                                               Telephone: 713/789-4361
Board Certified Personal Injury Trial Law                                                         Clerk
                                                                                                Facsimile: 713/523-1816
  Texas Board of Legal Specialization                                                  BICKHAM LAW FIRM@YAHOO.COM

                                                       April 9, 2015

      Mr. Christopher A. Prine                                                              Via E-File
      Clerk of the Court
      1st District Court of Appeals
      301 Fannin Street
      Houston, TX 77002

              Re:      Case No. 01-15-00180-CV, Mychele Reed, et al. v. Jerry Wayne Squier, et al.; In the 1st
                       Court of Appeals, Houston, Texas.

      Dear Mr. Prine:

            All parties have agreed to a mediation session before Ms. Nancy Huston, 3555 Timmons, Suite 640,
      Houston, TX 77027. The mediation will occur around the 1st week of May, 2015.

             By copy of this letter, we are notifying all counsel of record. We will report back to the Court at the
      conclusion of the mediation session.

                                                                       Very truly yours,

                                                                       David A. Bickham

                                                                       David A. Bickham
      DAB/skm